              Case 1:21-cv-05378-RA Document 8 Filed 08/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 RAYMOND SWAINSON,                                                     DOC#:
                                                                       DATE FILED: 8/4/2021
                               Plaintiff,

                          v.
                                                                        21-CV-5378 (RA)
 MOHELA, TRANSUNION LLC, EXPERIAN                                            ORDER
 INFORMATION SOLUTIONS, INC., and
 EQUIFAX INFORMATION SERVICES
 LLC,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of a scheduling conflict, the initial pre-trial conference scheduled for August 13, 2021

is hereby re-scheduled to August 16, 2021 at 2:00 p.m.

         The parties shall use the dial-in information provided below to call into the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on

ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      August 4, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
